
	
		III
		112th CONGRESS
		1st Session
		S. RES. 244
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2011
			Ms. Landrieu (for
			 herself, Mrs. Hagan,
			 Mr. Wicker, Mr.
			 Brown of Ohio, Mr. Nelson of
			 Florida, Mr. Levin,
			 Mr. Cardin, Mrs. Gillibrand, and Mr.
			 Cornyn) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Congratulating Omega Psi Phi Fraternity,
		  Inc. for 100 years of service to communities throughout the United States and
		  the world, and commending Omega Psi Phi for upholding its cardinal principles
		  of manhood, scholarship, perseverance, and uplift.
	
	
		Whereas Omega Psi Phi is the first international fraternal
			 organization to be founded on the campus of a historically black
			 college;
		Whereas Omega Psi Phi Fraternity, Inc. was founded at
			 Howard University in Washington, District of Columbia, on November 17, 1911, by
			 undergraduates Oscar James Cooper, M.D., Frank Coleman, Ph.D., and Edgar Amos
			 Love, D.D., and their faculty advisor Ernest Everett Just, Ph.D.;
		Whereas, on November 17, 2011, Omega Psi Phi will
			 celebrate 100 years of service to communities throughout the United States and
			 the world in many diverse fields of endeavor;
		Whereas, in 2011, Omega Psi Phi has more than 700 chapters
			 throughout the United States, Bermuda, the Bahamas, the Virgin Islands, South
			 Korea, Japan, Liberia, Germany, and Kuwait;
		Whereas Omega Psi Phi has maintained a commitment to the
			 betterment of mankind, the enhancement of the community, and the enrichment of
			 collegiate men through dedication to its cardinal principles of manhood,
			 scholarship, perseverance, and uplift;
		Whereas Omega Psi Phi chapters participate in activities
			 that uplift their communities, including voter registration, illiteracy
			 awareness, Habitat for Humanity, health awareness programs, and youth
			 mentoring;
		Whereas the men of Omega Psi Phi have distinguished
			 themselves in the field of science, including Dr. Ernest Everett Just, an
			 internationally known biologist, Dr. Charles Drew, who perfected the use of
			 blood plasma, Dr. Ronald E. McNair, an astronaut and member of the flight team
			 aboard the Space Shuttle Challenger, Charles Bolden, an astronaut and the
			 Administrator of the National Aeronautics and Space Administration, and Dr.
			 Fred Drew Gregory, an astronaut and graduate of the United States Air Force
			 Academy;
		Whereas the men of Omega Psi Phi have distinguished
			 themselves in the field of sports, including Dr. Robert M. Screen, the tennis
			 coach at Hampton University and the coach with the most wins in the history of
			 the National Collegiate Athletic Association, Michael Jordan, who was inducted
			 into the Naismith Memorial Basketball Hall of Fame in 2009, Charlie Ward, the
			 winner of the Heisman Trophy in 1993 and a former guard with the New York
			 Knicks of the National Basketball Association, Dr. LeRoy Walker, a former
			 president of the United States Olympic Committee, and Terrance Trammell, a
			 world champion hurdler;
		Whereas the men of Omega Psi Phi have distinguished
			 themselves in the field of government, including William Hastie, the first
			 Governor of the Virgin Islands, Lawrence Douglas Wilder, the first black
			 Governor of Virginia, Togo West, a former Secretary of the Army, James E.
			 Clyburn, a Member of the House of Representatives from South Carolina and the
			 26th Majority Whip of the House of Representatives, Jesse Jackson, Jr., a
			 Member of the House of Representatives from Illinois, and Hank Johnson, a
			 Member of the House of Representatives from Georgia;
		Whereas the men of Omega Psi Phi have distinguished
			 themselves in the field of the arts, including Langston Hughes, the poet
			 laureate who excelled as a poet, playwright, novelist, lyricist, and humorist,
			 and William Count Basie, an internationally known pianist,
			 composer, arranger, and band leader; and
		Whereas Omega Psi Phi will commemorate its history and
			 promote its continued success at its centennial celebration to be held July 27
			 through July 31, 2011, in Washington, District of Columbia: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates
			 Omega Psi Phi Fraternity, Inc. for 100 years of service to communities
			 throughout the United States and the world; and
			(2)commends Omega
			 Psi Phi for upholding its cardinal principles of manhood, scholarship,
			 perseverance, and uplift.
			
